Case 2:19-cv-00005-LGW-BWC Document 91 Filed 03/02/21 Page 1 of 3

In the United States District Court
for the Southern District of Georgia
Brunswick Dibision
BOBBIE CAMPBELL,
Plaintiff,
i. cV 219-005

WAL-MART STORES EAST, LP,

Defendant.

 

ORDER

 

During a recent motion hearing, the Court raised with the
parties the issue of subject matter jurisdiction and the
possibility of remanding this case to state court. The parties
were ordered to submit their respective positions regarding
remand to the Court, and they have now done so.

Before the Court is the parties’ Joint Statement Regarding
Jurisdiction. Dkt. No. 89. Therein, the parties inform the
Court that they have stipulated to the total damages sought in
this case, inclusive of all special damages, general damages,
punitive damages, fees and costs, in an amount at or less than
$75,000.00. The parties further stipulate that Plaintiff will
not seek to enforce a jury verdict in excess of $75,000.00

against Defendant, Finally, the parties stipulate that the
Case 2:19-cv-00005-LGW-BWC Document 91 Filed 03/02/21 Page 2 of 3

amount in controversy does not meet the Court’s jurisdictional
requirement, and they agree this case should be remanded.
LEGAL AUTHORITY
“If at any time before final judgment it appears that the
district court lacks subject matter jurisdiction, the case shall
be remanded.” 28 U.S.C. § 1447. “(U]ncertainties” about federal
court jurisdiction “are resolved in favor of remand.” Burns v.

Windsor Ins. Co., 31 F.3d 1092, 1095 (llth Cir. 1994).

 

“Removability should be determined ‘according to the plaintiff's
pleading at the time of the petition for removal.’” Coker v.
Amoco Oil Co., 709 F.2d 1433, 1440 (11th Cir. 1983) (quoting

Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)).

 

DISCUSSION

This case was removed to federal court on the basis of
diversity jurisdiction, i.e. diversity of citizenship and an
amount in controversy in excess of $75,000, exclusive of
interest and costs. See 28 U.S.C. § 1332. Here, Plaintiff's
complaint requests “general damages in the sum of $50,000.00.”
Dkt. No. 1-2. While it is certainly conceivable that Plaintiff
would seek additional damages to “exceed[] the sum or value of
$75,000.00,” § 1332(a), it is equally conceivable that she would
not. Here, Plaintiff’s stipulation to seek $75,000.00 or less
in total damages from Defendant sheds light on the actual amount

in controversy in Plaintiff’s complaint and at the time of
Case 2:19-cv-00005-LGW-BWC Document 91 Filed 03/02/21 Page 3 of 3

removal. At any rate, the Court finds the complaint ambiguous
at best as to whether the amount in controversy jurisdictional
requirement is met. Because uncertainties about subject matter
jurisdiction must be resolved in favor of remand, the Court is
compelled to remand this case.
CONCLUSION
Due to lack of subject matter jurisdiction, this case is

REMANDED to Camden County Superior Court.

SO ORDERED, this @ day of March, 202

#

HON.“LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
